DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ratilla et al. (U.S. Patent Number 9,719,887; hereinafter referred to as Ratilla). Ratilla discloses a field device commissioning system includes a commissioning tool, which is configured to communicate with a field device and a repository. The commissioning tool is configured to retrieve at least one property from a field device. The commissioning tool is configured to determine, from a registration file in the repository, if the retrieved at least one property is in the registration file. When the retrieved at least one property is determined to be in the registration file, perform a first test. When the retrieved at least one property is determined to be not in the registration file, determine, from a control system loop information file in the repository, if the retrieved at least one property is for a predetermined field device. When the retrieved at least one property is determined to be for the predetermined device, perform a second test different from the first test. .
With respect to claim 18, the reference discloses and illustrates a method, comprising: initiating a commissioning process on a test apparatus (the abstract discloses a field commissioning system. Figure 4 shows a commissioning process being initiated at step 200); unplugging a first measuring unit from the test apparatus; and plugging a second measuring unit to the test apparatus (this feature is not explicitly disclosed, in this order, however, Figure 3 shows two field devices 120 and 125.   The ability to unplug a first device in order to plug in another device to be tested would be well within the preview of one of ordinary skill in the art at the time of the invention as the background information described a common commissioning procedure which involves at least two people such that one person tells the other when to plug in or unplug devices based upon the testing results obtained); and detecting a change of state at the first connector that corresponds with removal of the first measuring device from the test apparatus and install of the second measuring unit at the first connector (a communication check 210 or a physical connection check 230 can determine the state of the device), and subsequently performing a handshake with the second measuring unit that exchanges validation data to identify the second measuring unit as different from the first measuring unit (column 5, lines 57 through 67 disclose a handshake procedure wherein retrieved property information of the field device is polled and a match is determined or no to determine if further checks/tests need to be done to determine what type of field device is installed), commissioning the second measuring unit for use in the test apparatus by updating firmware on a controller to use the second measuring unit ( though not explicitly disclosed 
With respect to claim 19, the method of claim 18, further comprising: using identifying information stored among data on the second measuring unit to confirm the second measuring unit is appropriate for use on the test apparatus is disclosed at column 4, lines 62 through 67 wherein specific information for each specific field device is disclosed, thus identification of a specific device.  Column 5, lines 1 through 12 disclose verification of device type to be used, thus verifying whether or not a device is appropriate for use.  
With respect to claim 20, the method of claim 18, further comprising receiving an input from an end user, wherein the commissioning process requires the input to operate the test apparatus with the second measuring unit is disclosed in column 2, lines 20 through 67 wherein a field operator and control room operator communicate with each other, in a typical process, in order to perform a commissioning process, the operator has to manually connect and disconnect a device and manually determine and input test parameters.
With respect to claims 21-24, the reference discloses the ability to populate an event log (repository stores various files as needed according to column 4, lines 57 through 61) So, with respect to claim 21, an event such as a device failure is stored, as disclosed in column 7, lines 59 through 67.   A failure is based upon the field device not meeting a standard, thus claim 22, regarding regulatory status, is disclosed. With respect to claim 23, various protocol and calibration data is verified and checked with the devices, such as if the device is calibrated to be a HART protocol device as disclosed in column 
With respect to claim 25, a fault condition relating to a regulatory status is disclosed in column 7, lines 59 through 67 as a failed test condition, based upon the tool being put through testing is disclosed. 
With respect to claim 26, calculating a measured parameter using data from the second measuring unit is disclosed in column 10, lines 8 through 24 as responses to measured ranges determine a device type.
With respect to claim 27, the repository is disclosed to be a registry with a listing of stored data defining field device data and that is used to compare for validation of the device.
With respect to claim 28, use of information such as serial number for a specific device is disclosed in column 4, lines 62 through 67.
Response to Arguments
Applicant’s arguments with respect to claim(s) 18-28 have been considered but are moot because the new ground of rejection does not rely on any reasoning applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In order to provide the most compact prosecution as possible, while the applicant amended the claim to distinguish the swappable units in the system, the reference discloses swappable devices in a commissioning process for a system, which is the main point of the present invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861



September 10, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861